               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                                 NO. 5:20-CV-00650-D

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )     DEFAULT JUDGMENT
             ~                          )     OF FORFEITURE
                                        )     (FED. R. CIV. P. 55(b))
ROEL-ROBLEDO'S PERSONAL                 )
PROPERTY, SPECIFICALLY                  )
DESCRIBED AS FOLLOWS:                   )
                                        )
One Smith and Wesson 9mm                )
Pistol, bearing serial number           )
THD2734, and any and all                )
related ammunition,                     )
                                        )
                    Defendant.          )

      This matter is before the Court on Plaintiff United States of America's Motion

for Default Judgment against the Defendant.        It appears from the record that

Plaintiff was not required to provide direct notice of this in rem forfeiture matter to

known claimants, but did separately publish the requisite notice on an official

internet government forfeiture site in accordance with Supplemental Rule G( 4) of the

Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture (the

"Supplemental Rules"). Accordingly, with due notice having been provided by the

United States as required under the Supplemental Rules, the Court finds that:

      1.     Process was duly issued in this cause and the Defendant was duly served

by the United States Marshals Service pursuant to said process;
       2.      No person has filed any claim to the Defendant nor answer to the

Plaintiffs Complaint within the time fixed by law and in accordance with the

requirements of the Supplemental Rules;

       3.      On April 12, 2021, this Court entered Default in this action at Docket
                                                              i
Entry 8; and

       4.      The well-pled allegations of the Complaint in respect to the Defendant

is taken as admitted, as no one has appeared to deny same.

       Based upon the above findings, it is hereby,

       ORDERED AND ADJUDGED that:

       1.      Default judgment be and the same 1s hereby entered against the

Defendant;

       2.      All persons claiming any right, title, or interest m or to the said

Defendant is held in Default;

       3.      The Defendant 1s forfeited to the United States of America for

disposition according to law;

       4.      The United States shall have clear title to the Defendant and may

warrant good title to any subsequent purchaser or transferee pursuant to 21 U.S.C.

§ 853(n)(7); and

       5.      Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.

       SO ORDERED this l        day of May, 2021.



                                  J  ES C. DEVER III
                                  UNITED STATES DISTRICT JUDGE
